           Case 5:19-cv-00103-G Document 36 Filed 01/08/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

(1)   STEPHENS INC.                     )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )
                                        )
(1)   STEEPLECHASE EXPLORATION, )                     Case No. 5:19-CV-00103-G
      LLC, k/n/a DERBY EXPLORATION, )
      LLC, a Delaware Limited Liability )
      Company;                          )
                                        )
(2)   CRYSTAL RIVER OPERATING           )
      COMPANY, LLC, an Oklahoma         )
      Limited Liability Company;        )
                                        )
      and                               )
                                        )
(3)   STEVE LONG, an individual         )
                                        )
                  Defendants.           )

                    PLAINTIFF’S FINAL EXPERT WITNESS LIST

      Pursuant to Fed. R. Civ. P. 26(a)(2) and the Court’s Scheduling Order (Doc. 20) as

amended by Order (Doc. 30), Stephens Inc. submits the following disclosure of retained

expert witnesses:

      1.     Stephen Straty
             4249 Westway Avenue
             Dallas, Texas 75205
             Telephone: (214) 789-5809

      Mr. Straty is expected to testify under Federal Rules of Evidence 702-705 on

investment banking standards and practices related to the issues of liability and damages
          Case 5:19-cv-00103-G Document 36 Filed 01/08/20 Page 2 of 4



as reflected in his report dated January 8, 2020, a copy of which is being served

concurrently with this disclosure.

       Stephens reserves the right to further supplement this disclosure of expert

designations as allowed by the Federal Rules of Civil Procedure and this Court’s

scheduling order. Stephens further reserves the right to call at trial in Stephens’ case-in-

chief and to cross-examine any and all expert witnesses designated by Defendants.

Stephens also reserves the right to (i) designate additional expert witnesses whose

testimony cannot reasonably be anticipated at this time, including for purposes of rebuttal

and impeachment, or to address any issues unknown or not disclosed to Stephens at this

time; and (ii) supplement its expert designations as additional information becomes

available through discovery, including third-party discovery.

Dated: January 8, 2020




                                             2
Case 5:19-cv-00103-G Document 36 Filed 01/08/20 Page 3 of 4



                          QUATTLEBAUM, GROOMS & TULL PLLC
                          111 Center Street, Suite 1900
                          Little Rock, Arkansas 72201
                          Telephone: (501) 379-1700
                          Facsimile: (501) 379-1701
                          jfalasco@qgtlaw.com
                          ckeller@qgtlaw.com


                          By: /s/ Joseph R. Falasco
                              Joseph R. Falasco (pro hac vice)
                              Christoph Keller (pro hac vice)

                          -and-

                          Amy Sherry Fischer, OBA #16651
                          FOLIART, HUFF, OTTAWAY & BOTTOM
                          201 Robert S. Kerr Avenue, 12th Floor
                          Oklahoma City, Oklahoma 73102
                          Telephone: (405) 232-4633
                          Facsimile: (405) 232-3462
                          amyfischer@oklahomacounsel.com

                          Attorneys for Plaintiff




                             3
          Case 5:19-cv-00103-G Document 36 Filed 01/08/20 Page 4 of 4



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of January 2020, I electronically transmitted the
attached document to the Clerk of the Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

L. Mark Walker, OBA #10508
Micah L. Adkison, OBA #33107
CROWE & DUNLEVY
324 North Robinson Avenue, Suite 100
Oklahoma City, Oklahoma 73102
Telephone: (405) 235-7700
Facsimile: (405) 239-6651
mark.walker@crowedunlevy.com
micah.adkison@crowedunlevy.com

-and-

D. Patrick Long, Texas Bar No. 12515500
Squire Patton Boggs (US) LLP
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Telephone: (214) 758-1500
Facsimile: (214) 758-1550
patrick.long@squirepb.com

Attorneys for Defendants

                                                  /s/ Joseph R. Falasco
                                                  Joseph R. Falasco




                                              4
